DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-2 are pending in this application (17/242,502) filed on 04/28/2021 as a Continuation of US application (17/127,213) filed on 12/18/2020 (granted patent US 11,061,678 on 07/13/2021).

  Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 07/27/2021, is in compliance with the provisions of 37 CFR 1.97, and is entered into the record. The references cited therein have been considered by the examiner. See attached PTO-1449 form(s).  

Oath/Declaration
4.	The Oath/Declaration, filed on 06/28/2021, has been reviewed by the examiner and is found to be in accordance with the requirements of 37 CFR. 1.63.

Drawings
5	The drawings, filed on 04/28/2021, have been reviewed by the Examiner and are found to be in accordance with the requirements of 37 CFR. 1.84. 

Priority
6.	Applicant’s claim to Domestic Priority for this application (17/242,502) filed on 04/28/2021, as a Continuation of its parent US application (17/127,213) filed on 12/18/2020 (granted patent US 11,061,678 on 07/13/2021) with a priority claim to US-provisional application (62/957,688) filed on 01/06/2020 and US-provisional application (63/050,971) filed on 07/13/2020, is acknowledged and entered into the record. 



Claim Interpretations
7 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic 
9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Double Patenting 
10.	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new 
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness- type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 




Claim
Lim
Examined Claims (17/242,502) 
Claim
Patented Claims (US 11,061,678)
1

A method for improving a performance of an integrated circuit, the method comprising:
 implementing one or more computing devices executing a 
compiler program that:

1
A method for improving a performance of an integrated circuit, the method comprising:
 implementing one or more computing devices executing a 
compiler program that: 



1
(i) evaluates a target instruction set; 

1
(i) evaluates a target instruction set intended for execution by an integrated circuit; 

2
(ii) identifies one or more loop instructions within the target instruction set based on the evaluation;  

1
(ii) identifies one or more nested loop instructions within the target instruction set based on the evaluation;



3
(iii) evaluates whether an inner loop body within the one or more loop instructions comprises a candidate inner loop body requiring a loop optimization that mitigates an operational penalty to an integrated circuit based on one or ore executional properties of the inner loop instruction; and
1
(iii) evaluates whether a most inner loop body within the one or more nested loop instructions comprises a candidate inner loop body that requires a loop optimization that mitigates an operational penalty to the integrated circuit based on one or more executional properties of the most inner loop instruction, wherein if the most inner loop body within the loop body of the nested loop instructions includes an instruction for backwards branching, automatically setting the most inner loop body as the candidate inner loop for the loop optimization;  and

4
(iv) implements the loop optimization that modifies the target instruction set to include loop optimization instructions to control an execution and a termination of the inner loop body thereby mitigating the operational penalty.

1
(iv) implements the loop optimization that modifies the 
target instruction set to include loop optimization instructions to control, at runtime, an execution and a termination of the most inner loop body thereby mitigating the operational penalty to the integrated circuit.







Examiner Note: Please note, for example, the following differences between the examined claims (17/242,502) and the corresponding claims of the patent (US 11,061,678) and the explanations:  
	Claim 1 of the examined application differs from claim 1 of the patent in that claim 1 of the examined application comprises the same number of limitations as claim 1 of the patent, where claim 1 of the patent anticipates claim 1 of the examined application, as shown above in the comparison table.
	As such, claim 1 of the examined application is rejected as being obvious by claim 1 of the patent US 11,061,678.
	Claim 2 of the examined application, which is a system claim comprising similar features as Claim 1, is also rejected as being obvious by claim 1 of the patent US 11,061,678.


Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless— 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
13. 	Claims 1-2 are rejected under AIA  35 U.S.C. 102(a)(1) as being un-patentable by Caballero de Gea et al. (US 2019/0042224 A1; Pub. Date: Feb. 7, 2019; Filed: Sep. 11, 2018; hereinafter Caballero) [cited by Applicant as a prior art in IDS].
Regarding Claim 1, Caballero teaches:
A method for improving a performance of an integrated circuit (See, e.g., Caballero, Fig. 3; par [0001]: “… methods and apparatus to improve optimizing loops with predictable recurring memory reads.”  Also see, e.g., Caballero, Fig. 1; par [0038] “FIG. 1 is a block diagram of an example implementation of an example compiler 100 included in an example host computing device 102 to improve optimizing loops with PRMRs. …”  Examiner Note (EN):  Caballero discloses: methods to improve optimizing loops with predictable recurring memory reads using a compiler 100 included in in an example host computing device 102.), the method comprising:
implementing one or more computing devices executing a compiler program (See, e.g., Caballero, Fig. 1; par [0038] “FIG. 1 is a block diagram of an example implementation of an example compiler 100 included in an example host computing device 102 to improve optimizing loops with PRMRs. The example host computing device 102 can be, for example, a server, a personal computer, a workstation, a mobile device (e.g., a cell phone, a smart phone, a tablet such as an iPad.TM.), or any other type of computing device that includes one or more processors. …”  EN:  Caballero discloses: implementation of an example compiler 100 included in in an example host computing device 102 to improve optimizing loops with PRMRs, wherein the host computing device 102 can be, a server, a personal computer, a workstation, a mobile device, or any other type of computing device that includes one or more processors.) that:
(i) evaluates a target instruction set (See, e.g., Caballero, Fig. 2; par [0065] “…optimization technique that recognizes and evaluates constant expressions (e.g., Caballero, Fig. 15; par [0083] “… the optimization scenario manager 210 (FIG. 2) may generate a first optimization scenario associated with a first loop (e.g., the inner loop (j) 1504 of FIG. 15).…”  EN:  Caballero discloses: optimization technique that recognizes and evaluates constant expressions, while the optimization scenario manager 210 (FIG. 2) may generate a first optimization scenario associated with a first loop (e.g., the inner loop (j) 1504 [a target instruction set] of FIG. 15).); 
(ii) identifies one or more loop instructions within the target instruction set (See, e.g., Caballero, Fig. 15; pars [0083\-[0084] “… the optimization scenario manager 210 (FIG. 2) may generate a first optimization scenario associated with a first loop (e.g., the inner loop (j) 1504 of FIG. 15). The example optimization scenario manager 210 may identify the first optimization scenario as a first candidate optimization scenario when a first quantity of PRMRs included in the first loop is greater than a PRMR threshold. …
… the example optimizer 110 selects a candidate optimization scenario of interest to process.  For example, the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.” (emphasis added) EN:  Caballero discloses: optimization scenario manager 210 may identify the first optimization scenario as a first candidate optimization scenario when a first quantity of PRMRs included in the first loop is greater than a PRMR threshold, for example, the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.) based on the evaluation (See, e.g., Caballero, Fig. 2; par [0065] “…optimization technique that recognizes and evaluates constant expressions …”  EN:  Caballero discloses: optimization technique that recognizes and evaluates constant expressions.); 
(iii) evaluates whether an inner loop body within the one or more loop instructions comprises a candidate inner loop body (See, e.g., Caballero, Fig. 2; par [0065] “…optimization technique that recognizes and evaluates constant expressions  Also see, e.g., Caballero, Fig. 15: inner loop body 1504; par [0084] “… the example optimizer 110 selects a candidate optimization scenario of interest to process.  For example, the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.” (emphasis added) EN:  Caballero discloses: optimization technique that recognizes and evaluates constant expressions wherein the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.) requiring a loop optimization that mitigates an operational penalty to an integrated circuit (See, e.g., Caballero, par [0026] “…A typical optimization technique is loop optimization that reformulates expressions containing set looping functions to increase execution speed of post-loop optimized code.  In some instances, loop vectorization is conducted on the loop optimized code.  Loop vectorization is a process implemented by a compiler at compile time to convert a procedural loop (e.g., a high-level language (HLL) loop, a programming loop, a software loop, etc.) into machine readable instructions that iterates over multiple pairs of data items and assigns a separate processing unit to each pair.  Typical computing programs spend most of their execution times within such loops.  By vectorizing a procedural loop during a compile time, a computing device may, during runtime or execution time, execute machine readable instructions including the vectorized procedural loop with a lower execution cost compared to an execution cost associated with executing a non-vectorized procedural loop.…” (emphasis added) EN:  Caballero discloses: By vectorizing a procedural loop during a compile time, a computing device may, during runtime or execution time, execute machine readable instructions including the vectorized procedural loop with a lower execution cost [mitigates an operational penalty] compared to an execution cost associated with executing a non-vectorized procedural loop.) based on one or more executional roperties of the inner loop instruction (See, e.g., Caballero, Fig. 15: inner loop body 1504; pars [0083\-[0084] “… the optimization scenario manager 210 (FIG. 2) may enerate a first optimization scenario associated with a first loop (e.g., the inner loop (j) 1504 of FIG. 15). The example optimization scenario manager 210 may identify the first optimization scenario as a first candidate optimization scenario when a first quantity of PRMRs included in the first loop is greater than a PRMR threshold. …
… the example optimizer 110 selects a candidate optimization scenario of interest to process.  For example, the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.” (emphasis added) EN:  Caballero discloses: optimization scenario manager 210 may identify the first optimization scenario as a first candidate optimization scenario when a first quantity of PRMRs included in the first loop is greater than a PRMR threshold, for example, the optimization scenario manager 210 may select the first candidate optimization scenario to process, where the first candidate optimization scenario is associated with the inner loop (j) 1504 of FIG. 15 to process.); and
(iv) implements the loop optimization that modifies the target instruction set to include loop optimization instructions to control an execution and a termination of the inner loop body thereby mitigating the operational penalty (See, e.g., Caballero, Fig. 1; par [0041] “…the optimizer 110 improves and/or otherwise optimizes the first IR 114 prior to conversion to the LLL instructions 106 by the code generator 112 by generating a second example IR (IR B) 116.  For example, the optimizer 110 may execute a loop optimization algorithm, such as vectorization, loop unrolling, loop collapsing, loop interchange, loop fusion, loop distribution, etc., to convert one or more PRMRs in a loop into loop-invariant loads. …” (emphasis added). Also see, e.g., Caballero, par [0026] “…A typical optimization technique is loop optimization that reformulates expressions containing set looping functions to increase execution speed of post-loop optimized code.  In some instances, loop vectorization is conducted on the loop optimized code.  Loop vectorization is a process implemented by a compiler at compile time to convert a procedural loop (e.g., a high-level language (HLL) loop, a programming loop, a software loop, etc.) into machine readable instructions that iterates over multiple pairs of data items and assigns a separate processing unit to each pair.  Typical computing programs spend most of their execution times within such loops.  By vectorizing a procedural loop during a compile time, a computing device may, during runtime or execution time, execute machine readable instructions including the vectorized procedural loop with a lower execution cost compared to an execution cost associated with executing a non-vectorized procedural loop.…” (emphasis added) EN:  Caballero discloses: the optimizer 110 may execute a loop optimization algorithm, such as vectorization, loop unrolling, loop collapsing, loop interchange, loop fusion, loop distribution, etc., to convert one or more PRMRs in a loop into loop-invariant loads. By vectorizing a procedural loop during a compile time, a computing device may, during runtime or execution time, execute machine readable instructions including the vectorized procedural loop with a lower execution cost [mitigating the operational penalty] compared to an execution cost associated with executing a non-vectorized procedural loop.).
Claim 2:
System claim 2 recites basically similar limitations as rejected method Claim 1. And, Caballero teaches a system for a performance of an integrated circuit (see, e.g., Caballero, Fig. 1: compiler 100 included in a hosting computing device 102; and Caballero, par [0038]: the host computing device 102 can be, a server, a personal computer, a workstation, a mobile device, or any other type of computing device that includes one or more processors). 
Therefore, Claim 2 is rejected as being un-patentable by Caballero for similar reasons as set forth for rejecting claim 1 under AIA  35 U.S.C. 102(a)(1), hereinabove. 

Conclusion
14.	Claims 1-2 are rejected.
	THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED HUDA whose telephone number is (571)270-7171. The examiner can normally be reached on Monday - Friday 9AM -5:30PM Eastern Time. The fax number and the email address for the examiner is (571)270-8171 and Mohammed.Huda@USPTO.GOV. Please note that an applicant can send email messages to the  from the applicant. An applicant can authorize the examiner for email communication by mentioning the following in an email, “According to MPEP 502.03, recognizing that Internet communications are not secure, I hereby authorize the examiner to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571)272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/MOHAMMED HUDA/					March 24, 2022
Examiner, Art Unit 2191
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191